DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21-34, 36-38 and 41-43 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the body" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 	For the purpose of examination, the term has been interpreted to read “the body assembly”.
Claim 43 recites the limitation "the body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

 	Claims 42 and 44 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim and do not rectify the issue at hand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0276240), hereinafter Stein ‘14 in view of Stein et al. (US 2012/0226359), hereinafter Stein ’12 in further view of Lang et al. (US 2015/0057756). 	Regarding claim 21, Stein ’14 disclose a method of measuring leg alignment with a tibial implant (600) coupled to a leg, the tibial implant including a tibial tray (¶103), a gyroscope (¶87, ¶163), and electronic circuitry (¶95, ¶99), comprising the steps of: providing, via wireless transmission (¶92, ¶99), measurement data from the gyroscope of the tibial implant to a computer as the leg undergoes at least one movement (figures 7-16); and displaying a femur of the leg, the tibial implant, and the tibia on an electronic display (figures 19-36), wherein at least one angle (figure 32) between the tibia and the femur is displayed on the electronic display and the at least one angle is calculated using the measurement data (¶134).
Stein ’14 disclose that the tibial implant comprises a tibial tray (¶103), but fails to expressly teach or disclose the tibial implant having a keel positioned longitudinally within the tibia. 	Stein ’12 teach a tibial implant (3100) coupled to a leg (¶213).  The implant comprising a tibial tray (3102, 3116), a keel (3124) positioned longitudinally within the tibia (figure 31, ¶210-213).  The keel allows for alignment and support of the implant when inserted into the medullary canal of the tibia (¶213). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the tibial implant of Stein ’14 to include the keel of Stein ’12 as it allows for alignment and support of the implant when inserted into the medullary canal of the tibia.
 	Additionally, Stein ’14 fails to teach or disclose that a stored length of the tibia and/or femur is used to calculate the at least one angle.
 	Lang et al. teach using leg length measurements (¶19, ¶280, ¶282-283, figure 39) to calculate a cut angle for an optimized cut height to remove leg length discrepancy between the patient’s legs (¶19, ¶280, ¶282-283).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Stein ’14 to include the use of a stored length of the tibia and/or femur to calculate a cut angle as taught by Lang et al. as the measurement assists the surgeon in accounting for leg length discrepancy during the cutting and prosthesis insertion process. 	Regarding claim 22, Stein ’14 disclose displaying a tibial frontal angle or a tibial transverse angle on the electronic display, wherein the tibial frontal angle and the tibial .
Claims 33-34, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0276240), hereinafter Stein ‘14 in view of Stein et al. (US 2012/0226359), hereinafter Stein ’12 in further view of Zamia et al. (US 2016/0367382). 	Regarding claim 33, Stein ’14 disclose a method of measuring leg alignment with a tibial implant (600) coupled to a leg, the tibial implant including a body assembly configured to couple to the tibia, the body comprising a tibial tray portion (¶103) configured to extend over a proximal end of a tibia (figure 6); and-5-Customer No.: 88191 Attorney Docket No.: 00087-0042-03000 an electronic components assembly positioned within the body and comprising a gyroscope (¶87, ¶163); a sensor (425 is a sensor) configured to monitor at least one biometric parameter; circuitry for wireless communication (¶95, ¶99 “microprocessor”; a control circuit (¶99 “microcontroller”); and a power source (¶95, ¶163); the method comprising the steps of providing, via wireless transmission (¶92, ¶95), measurement data from the gyroscope of the tibial implant to a remote system as the leg undergoes at least one .
Stein ’14 additionally fail to expressly teach or disclose the at least one angle is a knee front angle defined in a frontal plane between the tibia and a femur by a line from the center of a femoral head to a center of a knee joint and a line from a center of the knee joint to a center of an ankle, wherein the knee frontal angle is a function of the measurement data.   	Zamia et al. disclose a knee frontal angle (“osteotomy angle” ¶107) defined in a frontal plane between the tibia and a femur by a line from the center of a femoral head . 	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0276240), hereinafter Stein ‘14 in view of Stein et al. (US 2012/0226359), .
 	Regarding claim 27, Stein ’14 in view of Stein ’12 in view of Lang disclose the claimed invention except for the expressly teaching that their inertial sensor (gyroscope) measures measurement date that includes an angular velocity. 	Hladio et al. disclose the use of inertial sensors (¶80, ¶154) for measuring angular velocity (¶80, ¶154) as it allows for active tracking of the knees movement through its range of motion.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the inertial sensor (gyroscope) of Stein ’14 to measure angular velocity as taught by Hladio et al. as it allows for active tracking of the knees movement through its range of motion.
 	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0276240), hereinafter Stein ‘14 in view of Stein et al. (US 2012/0226359), hereinafter Stein ’12 in view of Zamia et al. (US 2016/0367382) in further view of Aghazadeh (US 2014/0276864).
 	Stein ’14 additionally fails to expressly teach or disclose the circuitry for wireless communication with the remote system is configured to transmit for electronic display one or more indications of one or more corrections required to put the leg in correct alignment, wherein each of the alignment information and the one or more indications is determined by the remote system using the measurement data. Rather, Stein ’14 only teaches that the remote system indicates the measurement data (A-P slope, ¶105, 
 	Aghazadeh teaches using alignment information to compute measurement data where the measurement data indicates or more corrections required to put the leg in correct alignment, wherein each of the alignment information and the one or more indications is determined by a remote system using the measurement data (figure 23, ¶23,¶27.  ¶29, ¶33, ¶65-66, ¶82, ¶115,  ¶125-126, ¶140 the relationship between the mechanical axis of the bone(s) and the orientation of the tool/object is tracked and reported until the difference between the desired “correct” and the actual “incorrect/correct” correspond). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the remote system with its electronic display of Stein ’14 to provide one or more indications of one or more corrections required in addition to the taught reporting of alignment information as it would assist the surgeon in knowing precisely how “incorrect” the alignment is throughout the procedures instead of just being reported only the alignment data making it simpler for the surgeon to identify how to modify the surgery to restore optimal biomechanical alignment in the reconstructed joint (¶14, ¶65).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0276240), hereinafter Stein ‘14 in view of Stein et al. (US 2012/0226359), .
 	Regarding claim 37, Stein ’14 in view of Stein ’12 in view of Zamia disclose the claimed invention except for the expressly teaching that their inertial sensor (gyroscope) measures measurement date that includes an angular velocity. 	Hladio et al. disclose the use of inertial sensors (¶80, ¶154) for measuring angular velocity (¶80, ¶154) as it allows for active tracking of the knees movement through its range of motion.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the inertial sensor (gyroscope) of Stein ’14 to measure angular velocity as taught by Hladio et al. as it allows for active tracking of the knees movement through its range of motion.

 	Claim 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0276240), hereinafter Stein ‘14 in view of Stein et al. (US 2012/0226359), hereinafter Stein ’12 in view of Aghazadeh (US 2014/0276864).
 	Regarding claim 41, Stein ’14 disclose a method of measuring leg alignment with a tibial implant (600) coupled to a leg, the tibial implant including a body assembly configured to couple to the tibia, the body comprising a tibial tray portion (¶103) configured to extend over a proximal end of a tibia (figure 6); and-5-Customer No.: 88191 Attorney Docket No.: 00087-0042-03000 an electronic components assembly positioned within the body and comprising a gyroscope (¶87, ¶163); a sensor (425 is a sensor) configured to monitor at least one biometric parameter; circuitry for wireless communication (¶95, ¶99 “microprocessor”) with a 
Stein ’14 disclose that the tibial implant comprises a tibial tray (¶103), but fails to expressly teach or disclose the tibial implant having a tibial stem portion configured to extend longitudinally within the tibia and extend distally from a distal surface of the tibial tray. 	Stein ’12 teach a tibial implant (3100) coupled to a leg (¶213).  The implant comprising a tibial tray (3102, 3116), a tibial stem portion (3124) positioned longitudinally within the tibia and extend distally from a distal surface of the tibial tray (figure 31, ¶210-213).  The tibial stem portion allows for alignment and support of the implant when inserted into the medullary canal of the tibia (¶213). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the tibial implant of Stein ’14 to include the tibial stem portion of Stein ’12 as it allows for alignment and support of the implant when inserted into the medullary canal of the tibia.

 	Aghazadeh teaches using alignment information to compute measurement data where the measurement data indicates or more corrections required to put the leg in correct alignment, wherein each of the alignment information and the one or more indications is determined by a remote system using the measurement data (figure 23, ¶23,¶27.  ¶29, ¶33, ¶65-66, ¶82, ¶115,  ¶125-126, ¶140 the relationship between the mechanical axis of the bone(s) and the orientation of the tool/object is tracked and reported until the difference between the desired “correct” and the actual “incorrect/correct” correspond). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the remote system with its electronic display of Stein ’14 to provide one or more indications of one or more corrections required in addition to the taught reporting of alignment information as it would assist the surgeon in knowing precisely how “incorrect” the alignment is throughout the procedures instead of just being reported only the alignment data making it simpler for the surgeon to identify how 
 	Regarding claim 42, Stein ’14 in view of Stein ’12 in view of Aghazadeh discloses the one or more indications of one or more corrections includes steps for bone cuts, ligament tensioning, and/or shimming (¶29, ¶33, ¶65-66, ¶115, ¶125-126 of Aghazadeh).

 	Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2014/0276240), hereinafter Stein ‘14 in view of Stein et al. (US 2012/0226359), hereinafter Stein ’12 in further view of Zamia et al. (US 2016/0367382) and Lang et al. (US 2015/0057756).
Regarding claim 33, Stein ’14 disclose a method of measuring leg alignment with a tibial implant (600) coupled to a leg, the tibial implant including a body assembly configured to couple to the tibia, the body comprising a tibial tray portion (¶103) configured to extend over a proximal end of a tibia (figure 6); and-5-Customer No.: 88191 Attorney Docket No.: 00087-0042-03000 an electronic components assembly positioned within the body and comprising a gyroscope (¶87, ¶163); a sensor (425 is a sensor) configured to monitor at least one biometric parameter; circuitry for wireless communication (¶95, ¶99 “microprocessor”; a control circuit (¶99 “microcontroller”); and a power source (¶95, ¶163); the method comprising the steps of providing, via wireless transmission (¶92, ¶95), measurement data from the gyroscope of the tibial implant to a remote system (5095) as the leg undergoes at least one movement (¶95, ¶99); and displaying at least one angle (figures 16-32, 93) between the tibia and the femur on the electronic display and the at least one angle is a 
 	Stein ’14 additionally fail to expressly teach or disclose the at least one angle is a knee front angle defined in a frontal plane between the tibia and a femur by a line from the center of a femoral head to a center of a knee joint and a line from a center of the knee joint to a center of an ankle, wherein the knee frontal angle is a function of the measurement data.   	Zamia et al. disclose a knee frontal angle (“osteotomy angle” ¶107) defined in a frontal plane between the tibia and a femur by a line from the center of a femoral head (P1, figures 1, 4, ¶69) to a center of a knee joint (p2, figures 1, 4, ¶69)  and a line from a center of the knee joint to a center of an ankle (P3, figures 1, 4, ¶69), wherein the knee 
 	Lang et al. teach using leg length measurements (¶19, ¶280, ¶282-283, figure 39) to calculate a cut angle for an optimized cut height to remove leg length discrepancy between the patient’s legs (¶19, ¶280, ¶282-283).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Stein ’14 to include the use of a stored length of the tibia and/or femur to calculate a cut angle as taught by Lang et al. as the measurement assists the surgeon in accounting for leg length discrepancy during the cutting and prosthesis insertion process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775